Case: 4:20-cv-01253-RLW Doc. #: 14 Filed: 11/02/20 Page: 1 of 4 PageID #: 103



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

VANCE CLARK,                                     )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )           No. 4:20-cv-1253-RL W
                                                 )
STATE OF MISSOURI,                               )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Vance Clark's "Petition for Removal of

Action to United States District Court," and defendant State of Missouri's suggestions in

opposition thereto. For the reasons discussed below, this case will be remanded to the Missouri

Court of Appeals for the Eastern District of Missouri.

                                              Background

       Clark is a Missouri state prisoner who is incarcerated in the Jefferson City Correctional

Center ("JCCC"). According to public records, Clark was convicted in the Circuit Court of St.

Francois County of multiple drug-related offenses, and on January 13, 2017 was sentenced to serve

a total of 60 years in prison. See State v. Clark, No. 15SF-CR01618 (24th Jud. Cir. 2016). The

Missouri Court of Appeals affirmed the judgment, and issued its mandate on May 25, 2018. See

State v. Clark, No. ED105347 (Mo. Ct. App. 2018).

       On July 24, 2018, Clark filed a petition for post-conviction relief in the Circuit Court, and

on July 15, 2020, the Circuit Court denied the motion. See Clark v. State, No. 18SF-CC00110

(24th Jud. Cir. 2018). On August 25, 2020, Clark filed a notice of appeal in the Missouri Court of

Appeals, seeking appellate review of the Circuit Court's decision. See Clark v. State, No.
Case: 4:20-cv-01253-RLW Doc. #: 14 Filed: 11/02/20 Page: 2 of 4 PageID #: 104



ED109130 (Mo. Ct. App. 2020). As of the date of this Memorandum and Order, that case remains

pending, and Clark is represented by counsel. This Court takes judicial notice of these Missouri

State Court records, as obtained through the public records published on Missouri Case.net. See

Levy v. Ohl, 4 77 F .3d 988 (8th Cir. 2007) (district court may take judicial notice of public state

records); Stutzka v. McCarville, 420 F .3d 757, 760 n. 2 (8th Cir. 2005) (courts "may take judicial

notice of judicial opinions and public records.").

       On September 14, 2020, Clark filed the instant removal notice, seeking to remove the

pending appeal from the denial of his post-conviction motion. Clark states he proceeds pursuant

to 28 U.S.C. § 1441, 28 U.S.C. § 1331, and the Supremacy Clause. As grounds for removal, Clark

claims his attorney has failed to raise claims that Clark believes are meritorious, and he claims the

state court erroneously accepted his attorney's filings. Clark characterizes this as a conspiracy and

a violation of his federally-protected rights. He also claims his attorney violated ethical rules. On

October 2, 2020, the State of Missouri filed suggestions in opposition to Clark's removal notice.

The State of Missouri contends that Clark may not remove the pending state-court action to this

Court because he could not have filed it here originally, and because he is the plaintiff in the action.

The State of Missouri asks this Court to remand the action to the Missouri Court of Appeals. In

reply, Clark asserts that his federally-protected rights are being violated. After filing the removal

notice, Clark filed motions seeking to compel the State to produce certain documents, and seeking

declaratory relief, summary judgment, and the appointment of counsel.

                                                  Discussion

        The district courts of the United States are "courts of limited jurisdiction. They possess

only that power authorized by Constitution and statute." Exxon Mobil Corp. v. Allapattah Services,

Inc., 545 U.S. 546, 552 (2005) (quoting Kokkonen v. Guardian Life Ins. Co. ofAmerica, 511 U.S.



                                                     2
Case: 4:20-cv-01253-RLW Doc. #: 14 Filed: 11/02/20 Page: 3 of 4 PageID #: 105



375, 377 (1994)). "Only state-court actions that originally could have been filed in federal court

may be removed to federal court by the defendant." Caterpillar Inc. v. Williams, 482 U.S. 386,

392 (1987).

       As an initial matter, the Court notes that Clark neither paid the statutory filing fee required

for removal of civil actions, nor filed a motion seeking leave to proceed in forma pauperis.

Nevertheless, it would be futile to direct Clark to remedy such omission because Clark's removal

notice is incurably deficient. Clark relies upon 28 U.S.C. § 1441, which permits a defendant to

remove a civil action brought in state court to the district court where the action is pending. 28

U.S.C. § 144l(a). In this case, no defendant has sought removal of Clark's post-conviction appeal.

Clark is the plaintiff in the case he seeks to remove, and the fact that he was a defendant in his

criminal case does not make him a defendant for purposes of state post-conviction relief or 28

U.S.C. § 1441. Additionally, there is no legal basis for the removal of Clark's appeal from the

denial of his state post-conviction motion. As the State of Missouri contends, because the state-

court action is not one that originally could have been filed in federal court, it cannot be removed

to federal court. See Caterpillar Inc., 482 U.S. at 392. Finally, the Supremacy Clause of the United

States Constitution provides no basis for removal, and Clark identifies no ongoing state criminal

proceeding that is removable pursuant to 28 U.S.C. § 1443. Therefore, the Court will remand this

action to the Missouri Court of Appeals for the Eastern District of Missouri, and will deny as moot

Clark's pending motions.

       Accordingly,

       IT IS HEREBY ORDERED that this case is REMANDED to the Missouri Court of

Appeals for the Eastern District of Missouri. A separate order of remand will be entered herewith.




                                                  3
Case: 4:20-cv-01253-RLW Doc. #: 14 Filed: 11/02/20 Page: 4 of 4 PageID #: 106



      IT IS FURTHER ORDERED that plaintiff Vance Clark's Petition for Order to Show

Cause Requesting Documents (ECF No. 3), Motion for Leave of Court Seeking Declaratory Relief

(ECF No. 7), Motion for Appointment of Counsel (ECF No. 8), and Motion for Summary

Judgment (ECF No. 9) ard°ENIED as moot.

       Dated this   c)"'   day of November, 2020.



                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                             4
